IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00309-CV

                    IN THE INTEREST OF E.G.S., A CHILD



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 15-002631-CV-361


                           MEMORANDUM OPINION

       On February 22, 2017, this Court issued an order requiring Appellant C.S. to either

establish the right to proceed without payment of costs as provided by Rule of Appellate

Procedure 20.1 or pay the required $205 filing fee within twenty-one days of the date of

the order. The order further notified C.S. that failure to do so would result in this appeal

being dismissed without further notification.

       No response has been received from C.S. Accordingly, the appeal is dismissed.

See TEX. R. APP. P. 42.3(b), (c). Appellee E.S.’s motion to dismiss the appeal, filed

December 9, 2016, is likewise dismissed as moot.
                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 5, 2017
[CV06]




In re E.G.S.                                               Page 2